Citation Nr: 1217487	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  00-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for eye irritation, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chest pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1998 and January 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 1998 rating decision, the RO granted service connection and assigned 0 percent ratings for bilateral hearing loss, for tinnitus, and for a right inguinal hernia, effective September 1, 1994.  In that same decision, the RO denied service connection for headaches, joint pain, eye irritation, chest pain, memory loss, lack of concentration, depression, and sleep disturbance.  Later that month, the Veteran submitted a notice of disagreement (NOD) with the initial evaluations assigned and the denials of service connection.  In January 1999, the RO issued a statement of the case (SOC) relating to the evaluation of bilateral hearing loss; however, the Veteran did not file a substantive appeal with respect to that issue.  Therefore, it is not currently before the Board.  In November 1999, the RO issued a SOC with respect to the remaining issues and the Veteran submitted a substantive appeal (VA Form 9) in December 1999.  In his substantive appeal, the Veteran requested a Board hearing; however, he later withdrew this request in an August 2005 written statement.  

In May 2004, the Veteran testified at a RO hearing before a Decision Review Officer.  During the hearing, the Veteran withdrew the issue of the evaluation for tinnitus from appellate consideration.  

In a January 2005 rating decision, the RO denied an increased rating for a service-connected left knee disability, proposed to reduce the evaluation for service-connected bilateral hearing loss, and declined to reopen a claim for service connection for a right knee disability.  In February 2005, the Veteran filed a NOD with respect to these issues.  In an April 2005 rating decision, the RO withdrew its proposal to reduce the evaluation for bilateral hearing loss and continued the rating at 10 percent.  The Veteran did not indicate that he disagreed with that decision.  In June 2005, the RO issued a SOC with respect to the claim for an increased rating for left knee disability and the application to reopen the claim for service connection for right knee disability.  The Veteran filed a substantive appeal (VA Form 9) in August 2005.  

In a December 2006 decision, the Board reopened the claim for service connection for right knee disability, granted a 10 percent rating for degenerative joint disease (DJD) of the left knee, and granted a separate 10 percent rating for residuals of a left knee injury (aside from DJD).  The Board remanded the remaining issues, including the underlying claim for service connection for right knee disability, to the RO, via the Appeals Management Center (AMC) for additional development.

In a November 2009 decision, the Board granted a 10 percent rating for residuals of a right inguinal hernia and denied service connection for an acquired psychiatric disorder, to include symptoms of loss of memory, concentration difficulties, depression, and sleep disturbances.  The Board remanded the claims for service connection for headaches, eye irritation, chest pain, and joint pain to the RO, via the AMC, for additional development.  The Board did not address the Veteran's claim for service connection for a right knee disability.

The Board notes that service connection for eye irritation and for joint pain were previously denied in a September 1994 RO rating decision.  The Veteran did not appeal that decision.  On November 2, 1994, Congress enacted the "Persian Gulf War Veterans' Act," Title I of the "Veterans' Benefits Improvements Act of 1994," Public Law 103-446.  That statute added a new section 1117 to Title 38, United States Code, authorizing VA to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian theater of operations during the Persian Gulf War.  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Since the Veteran's claims are based on a substantive right created by a statutory or regulatory provision that was not applied and did not exist in its current form at the time of the prior final denial, the Board finds these claims represent new claims for jurisdictional purposes for which VA is required to conduct a de novo review.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

The claims for service connection for joint pain and for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War; he was awarded the Southwest Asia Service Medal with two bronze stars and the Kuwait Liberation Medal.  

2.  The Veteran's eye irritation became manifest during active military service in the Southwest Asia theater of operations, has not been attributed to a known clinical diagnosis, and has existed for at least 6 months pertinent to this appeal. 

3.  The Veteran's chest pain has been attributed to costochondritis; costochondritis did not manifest in service and is unrelated to service.

4.  The Veteran's right knee patellofemoral syndrome is attributable to service.


CONCLUSIONS OF LAW

1.  Eye irritation is due to an undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2011). 

2.  Chest pain, diagnosed as costochondritis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Right knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claims for service connection for eye irritation and for right knee disability, since the Board is granting these claims and the claims are substantiated, there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

With respect to the claim for service connection for chest pain, the Board notes that the Veteran's claim was received prior to the enactment of the VCAA.  Regardless, the record reflects that the RO provided the Veteran with the notice required under the VCAA in letters dated in March 2001, September 2005, January 2007, December 2008, and November 2009.  Thereafter, the claim was readjudicated in a June 2011 supplemental SOC (SSOC), thereby curing any timing deficiency with respect to the notice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with VA examinations in October 1996, February 1997, November 1997, November 2004, September 2008, December 2008, and January 2009.  Supplemental opinions were provided in February 2009, January 2011, and June 2011.  The Board finds that the evidence is adequate to make a determination on these claims.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 

Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011). 

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg 81834 (Dec. 29, 2011) (extending the delimiting date to December 31, 2016). 

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6-month period of chronicity. 

There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. 
§ 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56, 703  (1998). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

At the outset, the Board notes that the Veteran received the Southwest Asia Service Medal with two bronze service stars, along with the Kuwait Liberation Medal; therefore, the evidence supports that he is a "Persian Gulf Veteran."  See 38 C.F.R. § 3.317.  The Veteran's military personnel records reflect that he had oversea service in Saudi Arabia from December 1990 to February 1991.  

Eye Irritation

The Veteran asserts that his current eye irritation began during service or shortly after returning from Saudi Arabia.  His service treatment records reflect that he complained of eye pain, itching, and twitching in February 1992.  His March 1994 retirement examination report indicates that his eyes were normal; however, on the report of medical history, he endorsed having eye trouble and stated that his eyes hurt.  A May 1994 record notes that the Veteran complained of a sensation in his right eye beginning six days previously.  He said that he remembered that it began to hurt him after he mowed the lawn.  On physical examination, a corneal abrasion was noted in the right eye.  He was given ointment and an eye patch.  The following day he was examined and it was noted that the abrasion had resolved.  

The Veteran has continued to complain of eye irritation since service.  During an October 1996 Persian Gulf Registry Examination, the Veteran complained of eye pain since May 1991.  During a November 1997 VA examination, he complained of watery eyes, sensitivity to bright light, and decreased vision up close.  The examiner diagnosed the Veteran with presbyopia and stated that the Veteran had no other disability of the eyes.  

A September 2000 VA outpatient record notes that the Veteran complained of burning, stinging, and photophobia of the eyes.  The diagnosis was presbyopia and it was noted that appeared fine with glasses.  In September 2003, it was noted that the Veteran had good ocular health except for occasional dry eyes.  

During the May 2004 Board hearing, the Veteran said that irritation of the eyes began about 3 months after he returned from Southwest Asia and was exacerbated in sunlight.  

An August 2004 VA outpatient treatment record reflects that the Veteran's eye pain was most likely related to dry eyes.  A February 2005 VA outpatient treatment record reflects that the Veteran's eye discomfort was attributed to him not wearing his glasses.

During a December 2008 VA examination, the Veteran complained of watery eyes and sensitivity to light.  On physical examination, the examiner found no evidence of active eye disease.  

Initially, the Board notes that service connection may not be granted for presbyopia or eye strain associated with presbyopia.  Refractive error of the eyes, which include myopia and presbyopia, are considered congenital or developmental defects, and therefore are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  
38 C.F.R. §§ 3.303, 4.9.  Thus, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  This has not been shown here.

With regard to the Veteran's complaints of eye irritation, including watery eyes, dry eyes, and photophobia, the Board notes that the Veteran is competent to report such observations.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, the Board finds that his statements are credible.  In this regard, the Veteran's assertions are verified by his service treatment records, which note similar eye complaints.  Furthermore, the Veteran's post-service records also indicate an ongoing history of eye complaints, which support a continuity of symptomatology.  

Although there is some discrepancy in the record as to the onset of eye irritation, the Veteran has reported that these eye symptoms first became manifest during active military service in the Southwest Asia theater of operations.  In this regard, reasonable doubt is resolved in his favor.  Furthermore, the record does not indicate that these symptoms have has been attributed to a known clinical diagnosis.  The record repeatedly notes that the Veteran has good ocular health with no active eye disease.  The Board also finds that the Veteran's symptoms constitute a "chronic disability" in that they have existed for 6 months are more.  Hence, the Board finds that there have been objective indications of a chronic disability manifested by eye irritation, which has not been attributed to any known diagnosis, and is a qualifying chronic disability for the purposes of establishing service connection pursuant to 38 C.F.R. § 3.317.  Under the circumstances, the Board finds that service connection is warranted. 

Chest Pain

At the outset, the Board notes that the Veteran's complaints of chest pain have been attributed to a known clinical diagnosis, costochondritis, a diagnosis rendered within a September 2008 VA examination report.  Hence the provisions of 38 U.S.C.A. § 1117 do not apply.

The Veteran's service treatment records do not reflect any complaints, treatment, or diagnoses related to chest pain.  At retirement, a March 1994 chest X-ray was normal.   On his March 1994 report of medical history, the Veteran denied pain or pressure in his chest.  

The first documented complaint of chest pain was during a November 1997 VA examination.  He said that he had been having some chest pain when he got upset or worried.  A chest X-ray showed evidence of chronic obstructive pulmonary disease.  

In May 2004, the Veteran testified that his chest pain began during service after returning from Southwest Asia.

During the September 2008 VA examination, the Veteran complained of chest pain in the substernal area, which the examiner described as costochondral junction type pain.  On physical examination, there was tenderness noted in the costochondral junction of the chest wall at the T4 to T6 level, left greater than right.  The diagnosis was costochondritis.  In a June 2011, another examiner reviewed the claims file and the September 2008 VA examination report.  The examiner opined that costochondritis did not begin in service or was caused by any incident in service.  The examiner explained that there was no incidence of chest pain noted in service despite numerous health questionnaires.  

As noted above, the Veteran is competent to describe what he has personally experienced, including chest pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the Board finds that the Veteran's statements that he first began experiencing chest pain in service are not credible.  In this regard, the Veteran explicitly denied having chest pain on his March 1994 report of medical history that he filled out prior to retirement.  He listed several other medical problems, but did not include chest pain.  In fact, there are no documented complaints of chest pain until November 1997, despite numerous other medical complaints.  One would expect that if the Veteran had chest pain after returning from Southwest Asia, that he would have included this symptom among his list of other complaints when he retired and filed his original claim for benefits in September 1994.  

In addition, the medical evidence weighs against the claim.  To this end, the Board places significant probative value on the June 2011 VA examiner's medical opinion, which was provided specifically to address the issue on appeal.  The opinion that the Veteran's costochondritis is not related to service was based on a review of the claims file, pertinent medical history, and clinical findings.  In addition, the examiner provided a well-supported rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for chest pain and there is no doubt to be otherwise resolved.  As such, service connection is denied.  

Right Knee

The Veteran asserts that his right knee disability is a result of wear and tear from hundreds of parachute jumps during service.  The Veteran's DD 214 reflects that he received a senior parachutist badge and an air assault badge.

The Veteran's service treatment records are unremarkable for complaints, treatment, and diagnoses related to the right knee; however there is evidence that he injured his left knee in March 1979.  His March 1994 retirement examination report reflects that his lower extremities were normal; however, on the report of medical history, he endorsed having "trick" or locked knee and complained that his joints hurt after running.  

The report of a November 1997 VA general medical examination reflects the Veteran's complaints of knee pain after parachute drops; however, he could not remember any specific trauma.  On physical examination, flexion of the right knee was limited to 135 degrees with full extension.  X-rays of the knees showed narrowing of the joint spaces.  The diagnosis was DJD of the knees.

A September 1998 VA outpatient treatment record reflects the Veteran's complaints of right knee pain, swelling, and crepitus.  On physical examination, the right knee appeared swollen and there was pain along the medial aspect of the knee.  Flexion was limited to 90 degrees.  The assessment was degenerative arthritis of the right knee; however, it was noted that X-rays looked okay and that the right knee had good joint space.  A December 1998 X-ray report noted that the right knee was unchanged.  

The report of the November 2004 VA joints examination reflects that the Veteran reported experiencing knee pain after a hard parachute landing.  He said that the knee pain worsened when he came back from Saudi Arabia.  The Veteran's left knee was examined for purposes of evaluation.  It was noted that March 2004 X-rays of both knees were normal.

The report of the September 2008 VA joints examination reflects the Veteran's complaints of bilateral knee pain and locking.  On physical examination of the right knee, he had full range of motion with patella crepitus and pain throughout.  Patella grind tests were positive.  There was no effusion or laxity.  The diagnosis was patellofemoral syndrome.  The examiner did not have a copy of the Veteran's claims file and was not able to render an opinion regarding etiology.  In February 2009, the examiner reviewed the Veteran's claims file and offered a supplemental opinion.  The examiner opined that the Veteran's right knee disability was a direct result of paratrooper duties while in service and was not related to an undiagnosed illness from serving in the Gulf War.

In this case, the Veteran is competent to state that he underwent hundreds of parachute jumps during service and experienced joint pain afterwards.  Furthermore, the Board finds that these statements are credible.  The fact that the Veteran participated in numerous parachute jumps is consistent with the circumstances of his service.  See 38 U.C.S.A. § 1154(a).  Furthermore, although he did not specifically complain of the right knee during service, he did make general complaints of joint pain.  Thus, these statements are consistent with the contemporaneous medical record.  

In addition, the Board notes that the only medical opinion of record on the question of whether the Veteran's right knee disability is related to service supports the claim.  The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)). 

At the very least, the Board finds that the Veteran's descriptions of his right knee symptoms during service and since service, along with the September 2008 VA examiner's medical opinion, permits application of the reasonable doubt doctrine.  In other words, the evidence for and against the claim is in relative equipoise. 

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right knee disability, diagnosed as patellofemoral syndrome, are met.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for eye irritation due to undiagnosed illness is granted.

Service connection for chest pain, diagnosed as costochondritis, is denied.

Service connection for right knee patellofemoral syndrome is granted.


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action on the claims for service connection for headaches and for joint pains is warranted, even though such action will, regrettably, further delay an appellate decision on the claims.

The Veteran asserts that his headaches first began during or shortly after his service in Saudi Arabia.  During the May 2004 RO hearing, he said that his headaches began about three months after returning from Southwest Asia and that they were associated with irritation of his eyes every time he went outside.  The record reflects that he has also associated onset of headaches with stress, cold exposure, loud noise, and hypothyroidism.  

At the outset, the Board notes that the Veteran's headaches have been attributed to a known clinical diagnosis and the provisions of 38 C.F.R. § 3.317 do not apply.  The November 1997 and September 2008 VA examiners both diagnosed the Veteran with tension headaches.  The September 2008 VA examiner further stated that the headaches were not due to undiagnosed illness.  

In November 2009, the Board remanded the claim, in part, to obtain a medical opinion regarding the etiology of the Veteran's headaches.  The examiner reviewed the claims file and noted that the Veteran did not complain of any headaches during service or seek treatment.  The examiner also noted that the Veteran later gave a history of headaches in service that were not evaluated by a physician.  The examiner ultimately concluded that she was unable to provide an opinion without resorting to speculation.  

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  In Jones, the Court found that when a medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. at 390.  The physician must clearly identify precisely what facts cannot be determined.  Id.  Furthermore, the Court stated that the phrase "without resort to mere speculation" should reflect the limitation of knowledge in the medical community at large and not of a particular examiner.  Id.  

In this case, it may be helpful to the examiner if the Board makes certain factual findings before he or she renders an opinion.  While the Veteran is competent to state that his headaches manifested during service, as noted above, it is the Board's responsibility to determine whether these statements are credible.  

Here, the Veteran's service treatment records are unremarkable for complaints, treatment, or diagnoses related to headaches.  On his March 1994 report of medical history prior to retirement, the Veteran specifically denied having frequent or severe headaches.  Furthermore, despite listing numerous medical complaints, he did not include any complaints of headaches and he did not seek compensation for headaches when filing his original claim for benefits in September 1994.  Therefore, while the Veteran is competent to report that his headaches manifested during service, the Board does not find that these statements are credible. 

Notwithstanding the foregoing, service connection may be granted for headaches diagnosed after service when the evidence otherwise establishes that the headaches were incurred in service.  See 38 C.F.R. § 3.303(d).  In addition, under 38 C.F.R. 
§ 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board points out that it has granted service connection for eye irritation and the Veteran has associated the onset of his headaches with eye irritation.  Therefore, an opinion is also needed as to secondary service connection.  

As regards the Veteran's claim for service connection for joint pain, the Board notes that the Veteran has a history of general complaints of joint pain.  Specifically, he has complained of joint pain in his knees, back, shoulders, arms, elbows, hands, and feet.  The Veteran is currently service connected for disabilities of the bilateral knees, lumbar spine, cervical spine, and left shoulder.  Therefore a determination must be made as to whether service connection is warranted for any remaining joint pain not associated with a service-connected disability, to include as due to an undiagnosed illness.

The report of the September 2008 VA joints examination reflects that the Veteran complained of problems with his knees, back, calves, and that the physical examination focused solely on the Veteran's knees and spine.  The diagnoses were bilateral patellofemoral syndrome and myofascial lumbar symptoms.  The examiner was not provided a copy of the Veteran's claims file and could not render an opinion as to etiology.  In June 2011, another VA examiner reviewed the Veteran's claims file and opined that there was "no evidence of undiagnosable illness or medically unexplainable condition" and that "any joint condition is more likely than not a result of aging, musculoskeletal deconditioning and a genetic predisposition to developing joint problems.  Advanced age is one of the strongest risk factors associated with development of osteoarthritis."  The examiner cited literature to support her conclusion that osteoarthritis is most often age-related.  

The Board finds that the September 2008 VA examination and June 2011 medical opinion are not sufficient to make a determination on this claim.  Other than the knees and spine, which are already service-connected, it is unclear what other joints the Veteran asserts are affected.  By history, he has indicated that he has problems with his shoulders, arms, elbows, hands and feet; however, no findings were made with respect to these joints.  Furthermore, although the June 2011 VA examiner suggested that any joint problems the Veteran had were related to osteoarthritis, the Board notes that (other than the spine and knees) there have been no X-rays or other findings of osteoarthritis.  Hence, a remand is necessary for clarification.


Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for claims file review by a VA examiner to obtain an opinion regarding the etiology of the Veteran's tension headaches.  

The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tension headaches are etiologically related to service.  In rendering this opinion, the examiner should note that the Veteran denied having frequent or severe headaches on his March 1994 Report of Medical History prior to retirement and that the Board finds that his more recent statements that his headaches began during are not credible.  

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tension headaches are caused or aggravated by service-connected eye irritation (described as pain, watery eyes, photophobia, and dryness).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

The examiner should provide a complete rationale for his/her opinion.  If the examiner concludes that an opinion cannot be made without resulting to speculation, the examiner must why it is unknowable.  The examiner should identify precisely what facts cannot be determined and indicate whether additional tests or records might illuminate the matter.  

If the examiner determines that the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination. 

2.  The RO should schedule the Veteran for VA examination to determine the nature and etiology of his claimed joint pain.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review. 

The examiner is asked to specifically elicit all current complaints of joint pain from the Veteran and identify each joint affected.  The examiner is instructed that the Veteran is currently service-connected for disabilities of the lumbar spine, cervical spine, bilateral knees, and left shoulder; however, the examiner is asked to identify all other affected joints and to identify all appropriate clinical diagnoses, including any osteoarthritis.  If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology.  If a known clinical diagnosis is found to be responsible for the symptomatology, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's service. 

A complete rationale should accompany any opinion provided. 

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


